

116 S1113 IS: Enhancing America's Core Diplomatic Capabilities Act of 2019
U.S. Senate
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1113IN THE SENATE OF THE UNITED STATESApril 10, 2019Mrs. Shaheen introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo protect and enhance core diplomatic capabilities at the Department of State.
	
 1.Short titleThis Act may be cited as the Enhancing America's Core Diplomatic Capabilities Act of 2019.
		2.Findings; objective
 (a)FindingsCongress makes the following findings: (1)The Foreign Service of the United States, established under the Act of May 24, 1924 (commonly known as the Rogers Act), continued by the Foreign Service Act of 1946, and further strengthened by the Foreign Service Act of 1980, characterized by excellence and professionalism, is essential in the national interest to assist the President and the Secretary of State in conducting the foreign policy of the United States.
 (2)Consistent, predictable staffing and management practices are essential to the maintenance of core diplomatic capabilities, effective career development patterns, and an orderly flow of talent in the Foreign Service.
 (3)The expanding scope and increasing complexity of the foreign affairs of the United States have heightened the need for expanded training, professional development, and professional education opportunities for members of the Foreign Service.
 (b)ObjectiveThe objective of this Act is to strengthen and improve the core diplomatic capabilities of the United States by—
 (1)assuring that, in accordance with merit principles, sufficient numbers of Foreign Service personnel are recruited, trained, promoted, and retained to effectively serve the interests of the United States and to provide the highest caliber of representation in the conduct of foreign affairs;
 (2)providing expanded training, professional development, and professional education opportunities to career Foreign Service and civil service employees; and
 (3)promoting the role of members of the Foreign Service in certain key institutional leadership positions.
 3.DefinitionsIn this Act: (1)The term appropriate congressional committees means—
 (A)the Committee on Foreign Relations of the Senate; and (B)the Committee on Foreign Affairs of the House of Representatives.
 (2)The term core diplomatic capabilities means diplomatic functions pertaining to political affairs, economic affairs, and public diplomacy.
			IForeign Service Officer Staffing Levels
			101.Policy of hiring sufficient numbers of entry-level members of the  Foreign Service to meet
 long-term needsSection 303 of the Foreign Service Act of 1980 (22 U.S.C. 3943) is amended— (1)by striking The Secretary and inserting (a) In general.—The Secretary; and
 (2)by adding at the end the following new subsection:  (b)Long-Term projections of personnel flows and needsDecisions by the Secretary on the numbers of individuals to be appointed as entry-level members of the Service shall be based upon a systematic long-term projection of personnel flows and needs designed to provide—
 (1)a regular, predictable flow of recruitment in the Service; (2)effective career development patterns to meet the needs of the Service; and
 (3)a regular, predictable flow of talent upward through the ranks of the Service.. 102.Minimum number of Foreign Service Officers (a)In generalThe Secretary of State shall take all practicable measures to maintain within the Foreign Service a minimum number of Foreign Service officers, based on staffing levels as of September 30, 2016, as follows:
 (1)905 Senior Foreign Service officers. (2)4,598 Foreign Service officers, in aggregate, at the levels of FS–01, FS–02, and FS–03.
 (3)2,662 Foreign Service officers, in aggregate, at the levels of FS–04, FS–05, and FS–06. (4)Quarterly reportNot later than 90 days after the date of the enactment of this Act, and quarterly thereafter, the Secretary of State shall submit to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a report on the size of the Foreign Service workforce. In the event that the current workforce is below the minimum levels set forth in subsection (a), the report shall include an explanation of the reasons for the deficiency and a plan for meeting such levels.
 103.Sense of Congress on damage from year-to-year reductions in entry-level hiringIt is the sense of Congress that significant year-to-year reductions in the levels of entry-level hiring for the Foreign Service, including levels below projected rates of attrition, will inevitably result in shortages of appropriately experienced personnel at specific grades in future years and, therefore, are not in the interest of the Service and should not be used to carry out reductions in the overall size of the Service.
			IIEnhanced Training, Professional Development, and Professional Education Opportunities for Career
			 Department of State
			 Employees 
			201.Report on expanded training opportunities
 (a)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report on measures to provide enhanced training, professional development, and professional education opportunities to career Foreign Service and civil service employees to enhance core diplomatic capabilities.
 (b)ElementsThe report required under subsection (a) shall include the following elements: (1)An assessment of current and planned training, professional development, and professional education opportunities, including topics such as leadership, management, resource allocation, whole-of-government team leadership and management, and trade craft pertaining to core diplomatic capabilities.
 (2)An assessment of the processes and resources required to make the George P. Shultz National Foreign Affairs Training Center an accredited academic institution, on a level equivalent to the United States military’s war colleges, capable of granting a master of arts degree in diplomatic studies, to enhance its capabilities to educate Foreign Service, civil service, and other civilian and military interagency professionals in the practice of diplomacy and international development.
 202.Reestablishment of the Senior SeminarThe Secretary of State shall, not later than one year after the date of the enactment of this Act, reestablish the George P. Shultz National Foreign Affairs Training Center’s full-time Senior Seminar in Foreign Policy for highly qualified Foreign Service, civil service, and military personnel from the Department of State, other agencies and the Armed Forces. The seminar’s duration shall be a minimum of nine months. Participants in the seminar shall be competitively selected based upon past performance and future potential.
			203.Suspension of time in class requirement for members of the Foreign Service engaged in long-term
 trainingSection 607(d) of the Foreign Service Act of 1980 (22 U.S.C. 4007(d)) is amended— (1)in paragraph (1), by striking ; and and inserting a semicolon;
 (2)by redesignating paragraph (2) as paragraph (3); and (3)by inserting after paragraph (1) the following new paragraph:
					
 (2)the Secretary may, for purposes of this section, increase the maximum time spent in class for a member of the Service by the amount of time spent by such member in long-term training while in such class to encourage participation in such training; and.
 204.Foreign language maintenance incentive programThe Secretary of State is authorized to establish and implement an incentive program to encourage members of the Foreign Service who possess language proficiency in a qualifying list of languages, as determined by the Secretary, to maintain critical foreign language skills. Not later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate committees a report detailing a plan to implement the program, including resource requirements.
			IIIPromoting A Professional Diplomatic Ser­vice
			301.Limitation of certain key positions to career diplomats
 (a)Director General of the Foreign ServiceSection 208 of the Foreign Service Act of 1980 (22 U.S.C. 3928) is amended, in the first sentence, by striking current or former career member of the Foreign Service and inserting current career member of the Senior Foreign Service who has served at least once as a chief of mission.
				(b)Director of Human Resources
 (1)In generalChapter 2 of the Foreign Service Act of 1980 (22 U.S.C. 3921 et seq.) is amended by inserting after section 208 the following new section:
						
 208A.Director of Human ResourcesThe Secretary shall appoint a Director of Human Resources, who shall be a current career member of the Senior Foreign Service who has served at least once as a chief of mission. The Director should assist the Secretary of State in the management of the human resources matters of the Department of State and perform such functions as the Secretary of State may prescribe..
 (2)Clerical amendmentThe table of contents in section 2 of the Foreign Service Act of 1980 (Public Law 96–465; 94 Stat. 2071) is amended by inserting after the item relating to section 208 the following new item:
						Sec. 208A. Director of Human Resources..
 (c)Director of the George P. Shultz National Foreign Affairs Training CenterSection 701(a) of the Foreign Service Act of 1980 (22 U.S.C. 4021(a)) is amended by inserting before the last sentence the following: The Director shall be a current career member of the Senior Foreign Service who has served at least once as a chief of mission..
 (d)Effective dateThe amendments made by subsections (a) through (c) shall take effect upon the date of the enactment of this Act, and the requirements under the provisions of law amended by such subsections shall apply to any individual serving in a position covered by any such provision on or after such date.
 302.Recognition of Foreign Service Officers as commissioned officersWhen referring to Foreign Service officers in its public and internal communications, the Department of State and other Departments and Agencies shall, in recognition of the status of such officers as commissioned officers of the United States Government, use the terminology found in the Foreign Service Act of 1980 (Public Law 110–457) and refer to such individuals as Foreign Service officers rather than using other terms such as Foreign Service generalists. The term Foreign Service specialists may be used as appropriate to refer to personnel who fit that description.